DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed February 1, 2022, with respect to the drawing objections, have been considered but the grounds of rejection are maintained. Examiner notes that the applicants did not supply the amended drawings as stated in the remarks.
Applicant’s arguments, see pages 8-9, filed February 1, 2022, with respect to the specification objections, have been considered and are accepted. The objections to the specification have been withdrawn.
Applicant’s arguments, see page 9, filed February 1, 2022, with respect to the claim objections, have been considered and are accepted. The objections to the claims have been withdrawn.
Applicant’s arguments, see page 9, with respect to the 35 USC § 112 rejections, have been considered and are accepted. The 35 USC § 112 rejections have been withdrawn.
Applicant’s arguments, see page 9, with respect to the 35 USC § 102 rejections, have been considered and are accepted. The 35 USC § 102 rejections have been withdrawn.
Applicant’s arguments, see page 10, with respect to the 35 USC § 103 rejections, have been considered but are moot because they necessitate new grounds of rejection, thus the instant office action has been made final. 

Response to Amendment
This office action is in response to the amendments and / or remarks filed on filed February 1, 2022. Claims 1-13 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the features canceled from the claims.  
Claim 1, Line 26, “an electrification apparatus.”
Claim 1, Lines 26-27, “an electrically sensitive film.”
Claim 1, Line 27, “an electronic switch.”
Claim 1, Line 28, “filament to conduct electricity to the electrodes touching the electrically sensitive film.”
Claim 1, Lines 32-33, “wherein the dimensions of the sleeve and the panel correspond to allow snug insertion of the panel inside the sleeve.”
Claim 1, Lines 33-35, “the part-receptive object has one or more cut-outs in such a way that the panel accommodated in the sleeve is shown through the cut-outs.”
Claim 2, lines 4-5, “a button squeezable through the material of the part-receptive object at the base of the sleeve.”
Claim 2, Line 6, “the electronic switch resides with a processor and a near-field communications radio.”
Claim 4, lines 2-3, “after correctly slipping the panel into the sleeve, a transmission point at an edge of the panel contacts a transmission point at a base of the sleeve to receive the electrical current.”
Claim 7, lines 1-2, “an electrification apparatus.”
Claim 7, line 3, “an electric current transmissive contact.”
Claim 7, line 4, “a filament for conducting electricity.”
Claim 7, line 5, “a battery.”
Claim 8, lines 1-2, “an electronification apparatus.”
Claim 8, line 2, “an electronic micro-processor.”
Claim 9, line 1, “wherein a removable part may be luminescent.” The examiner is unable to discern anything indicating luminescence within the drawings provided.
Claim 12, line 2, “earing(s).”
Claim 12, line 2, “jewelry.”
Claim 13, line 27, “the course of a wire of the frame.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6, 8, and 9, in addition to “A” in Figures 6 and 7a.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 7 in Figure 7b.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 02/01/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 
The amended specification incorporates new matter under 37 CFR 1.125(b), specifically elements (11-17). Examiner notes that the newly incorporated elements appear to correspond to amended drawings that weren’t supplied by the applicant.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 19-20, claims “wherein said removable part is attached to the part-receptive object after the fabrication of the part-receptive object and said removable part is separable from a part-receptive object to allow substitution of another removable part for that removable part to dispense with said removable part without substitution.” It is unclear to the examiner how the removable part is separable to allow substitution or dispensed without substitution. For examination purposes this feature will be interpreted as a removable part can be replaced with another removable part, and that the part receptive object can also be in a condition of not having a part substituted in the part receptive area. Claims 2-12 are also rejected by virtue of dependency on claim 1.
Claim 5 recites the limitation "successor part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "when more than one part is attachable" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "wherein when the removable part is an encapsulation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear to the examiner how a removable part may be an encapsulation while simultaneously being a panel receivable within a sleeve of the part-receptive object as claimed in parent claim 1. Claim 12 is also rejected by virtue of dependency on Claim 11.
Claim 11 recites the limitation "said part-receptive object is an encapsulatable object" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear to the examiner how a part-receptive object may be an encapsulatable object while simultaneously possessing a sleeve to snugly encapsulate a panel functioning as a removable part as claimed in parent claim 1. Claim 12 is also rejected by virtue of dependency on Claim 11.
Claim 13, lines 19-20, claims “wherein said removable part is attached to the part-receptive object after the fabrication of the part-receptive object and said removable part is separable from a part-receptive object to allow substitution of another removable part for that removable part to dispense with said removable part without substitution.” It is unclear to the examiner how the removable part is separable to allow substitution or dispensed without substitution. For examination purposes this feature will be interpreted as a removable part can be replaced with another removable part, and that the part receptive object can also be in a condition of not having a part substituted in the part receptive area. 
Claim 13, lines 26-27, claims “wherein the shape of the encapsulation mimics the course of a wire of the frame.” There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear to the examiner what the “course of a wire of a frame” comprises. For examination purposes, and in reference to paragraph [0083] of the disclosure, “the course of the wire of the frame” will be interpreted as comprising any portion of the wire of the frame.


Claim 13 recites the limitation “a wire of the frame” in line 27. There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-10, so far as they are definite are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. (US 20140000771 A1).

	Regarding Claim 1, Sherman et al. teaches a system, for introducing removable parts closely upon a part- receptive object without having had to accommodate the removable parts at the time of fabrication of said part-receptive object and without having to materially affect the original integrity of said part-receptive object in order to accommodate the removable parts comprising: 
A part-receptive object (400).
 At least one removable part (200), which is closely fittable to the part- receptive object (400) or closely refittable to the part-receptive object (400) or closely retrofittable to the part-receptive object (400), so that the removable part (200) may be replaceable with a similar part, which is also to be removable, or replaceable with a dissimilar part, which also to be removable, or dispensable, without substitution. (Figs. 6-7, [0028], [0065])
Wherein said removable part (200) fastens closely upon a part-receptive object (400) or to another removable part (200) upon a part-receptive object (400) without having had to accommodate the removable part (200)s at the time of fabrication of said part-receptive object (400) and without having to materially affect the original integrity of said part-receptive object (400) in order to accommodate the removable part (200)s and wherein said removable part (200) is attached to *-the part-receptive object (400) after the fabrication of the part-receptive object (400) and said removable part (200) is separable from a part-receptive object (400) to allow substitution of another removable part (200) for that removable part (200) or to dispense with said removable part (200) without substitution, so as to facilitate a change of look or adding-on a function to the part-receptive object (400), without affecting the original integrity of the previously fabricated part-receptive object. (Wherein Sherman et al. teaches a compartment “sized to receive an electronic device (200), such as a tablet device”, and wherein a tablet device such as an Apple© iPad® would be constructed independently of the part receptive object and be replaceable, in addition to the removable panel closely attached through tension (being retained within the compartment), in addition to being connected through the electrical connector (45). (Fig. 7, [0028], [0065])
 Wherein the removable part is a panel (200) comprising a panel-electrification apparatus (the power supply communicated through the screen of tablet (200). (Fig. 7, [0065])
Wherein the panel-electrification apparatus of the panel (200) comprises an electrically sensitive film on the panel (wherein a tablet may comprise a liquid crystal display), an electrical current transmissive contact (tablet electrical power port which connects to 45A), an electronic switch (wherein a tablet such as an Apple© iPad® has a power button) and a4 OPPORTUNE-0001Application No. 16/608,266filament (45) to conduct electricity to the electrodes (wherein an electrical power port utilizes electrodes which are transmitted through the device to power the screen) touching the electrically sensitive film in order to activate the electrically sensitive film to switch to showing a color or no color (wherein a tablet such as an Apple© iPad® utilizes a graphical display which responds to communicating electricity to the screen to project colors). (Fig. 7, [0028], [0065])
Wherein the part-receptive object is a bag (400) or luggage or shoe with a sleeve (411) accommodating the panel, wherein the sleeve (411) resides on the outside (41A) or the inside of the exterior of the part-receptive object (400), wherein the dimensions of the sleeve (411) and the panel (200) correspond to allow snug insertion  of the panel (200) inside the sleeve (Wherein Sherman et al. teaches a compartment “sized to receive an electronic device (200), such as a tablet device”, and wherein Sherman et al. further teaches (each compartment is secured to either an exterior side (41A), or an interior side (41B) of a wall (412). (Fig. 7, [0028], [0065])
The part-receptive object (200) has one or more cut-outs in such a way that the panel (200) accommodated in the sleeve (411) is shown through the cut-outs (wherein Sherman et al. teaches “The compartment (411) may be translucent/transparent”, which is analogous to a cut-out portion when the sleeve (411) is installed on the interior (41B) of the wall (412)). (Fig. 7, [0028], [0065])

	Regarding Claim 2, Sherman et al. further teaches: 
wherein the removable part is a panel (200), the electronic switch is a button squeezable through the material of the part-receptive object at a base of the sleeve (411), (wherein a tablet such as an Apple© iPad® has a depressible switch). (Fig. 7, [0065])
Or the electronic switch resides with a processor (200) and a near-field communications radio (wherein Sherman et al. further teaches use of “Bluetooth communication or other forms of wireless communication” for controlling a display screen (610) of a removable lighting accessory (600) to receive instructions from a controller (200)), the controller is an application in a smartphone (200).) (Figs. 9-10, [0082])

	Regarding Claim 3, Sherman et al. further teaches wherein said part-receptive object (400) is a container (as a carry bag) in the form of shell (wherein a bag is an encapsulating container). (Figs. 1, 3, 6-9, 11; [0026])

	Regarding Claim 5, Sherman et al. further teaches wherein said exchangeable removable part (200) and successor part (200) can be in form of different shapes forms (wherein Sherman et al. provides for a compartment that can retain and transport “multiple items, such as portable electronic devices 200 (e.g., mobile telephones, tablets, mobile lighting equipment/appa ratuses, mobile media players, laptops, etc)”) which are optionally not congruent (wherein a plurality of electronic devices (200) are not congruent with the sleeve “411” of the part-receptive object (400)) with a part-30receptive object (400) and wherein, when more than one part (200) is attachable to a part-receptive object (400), the forms of the said parts may be either congruent or not congruent (wherein Sherman et al. provides for a compartment that can retain and transport “multiple items, such as portable electronic devices 200 (e.g., mobile telephones, tablets, mobile lighting equipment/appa ratuses, mobile media players, laptops, etc)”) among themselves, and wherein any said part (200) on a part-receptive object (400) can optionally be in communication with other said part (200) whether that other said part (200) is on the same said part-receptive object (400) or not. (wherein electronic devices such as smartphones and tablets can communicate through the internet and wireless transmission). (Fig. 6; [0026], [0028])

	Regarding Claim 6, Sherman et al. further teaches wherein said exchangeable removable parts (200) are made of natural materials or synthetic materials and may optionally be different materials from the materials of the part-receptive object. (Wherein the electronic devices (200) of are comprised of material, and “natural or synthetic materials” encompasses any known material to those of ordinary skill in the art). Additionally, as Sherman et al. does not require the devices (200) to be composed of the same material as the backpack (400), they are not necessarily comprised of the same materials as the part-receptive object.) (Figs. 6-7, [0026])

	Regarding Claim 7, Sherman et al. further teaches wherein said part-receptive object contains an electrification apparatus (450), comprising at least: An electric current transmissive contact (45a), a filament (45) for conducting electricity, and a battery (450). (Figs. 3-7; [0048], [0067])

	Regarding Claim 8, Sherman et al. further teaches wherein said part-receptive object (400) contains an electronification apparatus (450), comprising at least an electronic micro-processor (460). (Figs. 3-5B; [0048], [0067])

	Regarding Claim 9, Sherman et al. further teaches wherein a removable part (200) can be luminescent (the screen of a tablet device). (Fig. 7, [0065])

	Regarding Claim 10, Sherman et al. further teaches wherein a fastener (45A) attaching a removable part (200) upon a part- receptive object (400) shall allow for both bringing said part (200) closely (through tension within the sleeve (411), and the electrical power connector (45)) upon said part-receptive 15object (400) and readily taking away said removable part (200) from said part-receptive object (400) through utilizing another means of removability via separability of a close fastener, wherein the close fastener is selected from the group consisting of a snap, hook and loop, adhesive, tackiness, magnetism, zipper, a button, a screw, tongue in groove, a hook and ring, lacing, and tension (411). (Figs. 6-7; [0028], [0067])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or     
nonobviousness.
Claim 4, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 20140000771 A1), as applied to claim 3 above, in view of Juhasz et al. (US 20180299991 A1).

	Regarding Claim 4, Sherman et al teaches all of the elements of the invention described in claim 3 above except; wherein after correctly slipping the panel into the sleeve, a transmission point at an edge of the panel contacts a transmission point at a base of the sleeve to receive the electrical current.
	Wherein Sherman et al. teaches a transmission point (45A) within the sleeve (411) to receive electrical current. (Fig. 7, [0067])
	Juhasz et al. further teaches a transmission point (1216) at the edge of a panel (1211) contacts a transmission point (1230) at the base of the sleeve (1220) to receive the electrical current. (Fig. 12; [0150])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the part-receptive object as taught by Sherman et al., and provide for a transmission point of the sleeve to engage a transmission point of a panel as taught by Juhasz et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide a fixed transmission point within the sleeve for engaging the panel in order to ensure a consistent positioning of the panel within the sleeve.

Claims 11-12, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 20140000771 A1), in view of Hurwitz (US 20100277944 A1).

	Regarding Claim 11, Sherman et al. teaches all of the elements of the invention described in claim 1 above except; wherein said part-receptive object is an encapsulatable object.
	Hurwitz further teaches wherein said part-receptive object (11) is an encapsulatable object (wherein the interchangeable attachment (21) encapsulates the show surface (22) of the headband). (Fig. 1a-1d; [0057])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the part-receptive object as taught by Sherman et al., and provide for the part-receptive object to be encapsulatable as taught by Hurwitz. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the part-receptive object to be encapsulatable in order for the objects entire visible aesthetic to be ornamentally modified to the user’s preferences.

	Regarding Claim 12, Sherman et al. teaches all of the elements of the invention described in claim 11 above except; wherein said encapsulatable object is an eyeglass frame, jewellery, earring(s) or umbrella.
	Hurwitz further teaches wherein said encapsulatable object is an eyeglass frame, jewelry (11), earring(s) or umbrella. (Wherein Merriam Webster dictionary defines jewelry as “ornamental pieces (such as rings, necklaces, earrings, and bracelets) that are made of materials which may or may not be precious (such as gold, silver, glass, and plastic), are often set with genuine or imitation gems, and are worn for personal adornment”; and wherein a headband can function as a fashion accessory, thereby being a personal ornament.) (Fig. 1a-1d; [0057])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the part-receptive object as taught by Sherman et al., modified above, and provide for the part-receptive object to be jewelry as taught by Hurwitz. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a part-receptive object as jewelry, in order for the user to have an interchangeably modifiable ornamental device that they can alter correspondent to the aesthetic preference they desire.

Claim 13, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 20140000771 A1), in view of Howell et al. (US 20140268008 A1)
	Regarding Claim 13, Sherman et al. teaches a system, for introducing removable parts closely upon a part- receptive object without having had to accommodate the removable parts at the time of fabrication of said part-receptive object and without having to materially affect the original integrity of said part-receptive object in order to accommodate the removable parts comprising: 
A part-receptive object (400).
 At least one removable part (200), which is closely fittable to the part- receptive object (400) or closely refittable to the part-receptive object (400) or closely retrofittable to the part-receptive object (400), so that the removable part (200) may be replaceable with a similar part, which is also to be removable, or replaceable with a dissimilar part, which also to be removable, or dispensable, without substitution. (Figs. 6-7, [0028], [0065])
Wherein said removable part (200) fastens closely upon a part-receptive object (400) or to another removable part (200) upon a part-receptive object (400) without having had to accommodate the removable part (200)s at the time of fabrication of said part-receptive object (400) and without having to materially affect the original integrity of said part-receptive object (400) in order to accommodate the removable part (200)s and wherein said removable part (200) is attached to *-the part-receptive object (400) after the fabrication of the part-receptive object (400) and said removable part (200) is separable from a part-receptive object (400) to allow substitution of another removable part (200) for that removable part (200) or to dispense with said removable part (200) without substitution, so as to facilitate a change of look or adding-on a function to the part-receptive object (400), without affecting the original integrity of the previously fabricated part-receptive object. (Wherein Sherman et al. teaches a compartment “sized to receive an electronic device (200), such as a tablet device”, and wherein a tablet device such as an Apple© iPad® would be constructed independently of the part receptive object and be replaceable, in addition to the removable panel closely attached through tension (being retained within the compartment), in addition to being connected through the electrical connector (45). (Fig. 7, [0028], [0065])
	Sherman et al. does not teach wherein the removable part is an encapsulation, wherein a filament resides in the encapsulation, wherein when the filament is in contact with a power source, an electrical current is conducted to an activatable element or an activatable coating or an activatable material in the encapsulation, and wherein the part-receptive object is a frame, wherein the shape of the encapsulation mimics the course of a wire of the frame, and the encapsulation includes a cavity that runs throughout the encapsulation in order to fit the wire of the frame into the cavity.   
             Howell et al. further teaches wherein the removable part is an encapsulation (310), wherein a filament (354 in Figure 6B) resides in the encapsulation (310), wherein when the filament is in contact with a power source (through a cord (312), and the portable device (560) which would have a battery), an electrical current is conducted to an activatable element (364, 366) or an activatable coating or an activatable material in the encapsulation (310), and wherein the part-receptive object (310) is a frame (302), wherein the shape of the encapsulation (310) mimics the course of a wire of the frame (wherein the encapsulation connects to the profile of the frame (302)), and the encapsulation (310) includes a cavity (314) that runs throughout the encapsulation (310) in order to fit the wire of the frame (302) into the cavity (314). (Wherein Howell et al. anticipates the use of titanium as a wire frame). (Figs. 5, 6B, 10; [0056], [0070] – [0071], [0075] – [0076], [0105])
                It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the part-receptive object as taught by Sherman et al., and provide for a part receptive object to be a frame, and for the removable part to be an encapsulation as taught by Howell et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated for an encapsulatable part-receptive frame for receiving an encapsulating object, in order to provide for a removable object that securely grabs the frame in order to achieve a stable electrical connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Levy et al. (US 20180279751 A1), teaches a fastening element for an electronic module.
Santarelli (US 9348152 B1), teaches electronic eyeglasses.
Weiner (US 20160085294 A1), teaches an apparatus for the display of embedded information.
Carnevali (US 20150244126 A1), teaches a docking sleeve with a connector at the base.
Anelevitz et al. (US 20150157113 A1), teaches a combined backpack with a removable carry bag.
Pond et al. (US 20140053315 A1), teaches electronically customizable articles.
De Mattei et al. (US 20120204307 A1), teaches an interactive point of purchase system.
d’ Auriac (US 20110247201 A1), teaches systems for removably securing a display component to an accessory or item of clothing.
Waters (US 20110187989 A1), teaches illuminated headware.
Moy (US 20100315367 A1), teaches a necktie with an electronic display featuring multiple cutouts and displays.
Jackson et al. (US 20100201938 A1), teaches eyewear with a removable audio system.
Beiner (US 7699486 B1), teaches an illuminated eyeglass assembly.
Forbes (US 20080250672 A1), teaches a footwear device with a scrolling light emitting diode display.
Holz (US 7362222 B1), teaches an encapsulating eyeglass locator.
Dornak (US 6643847 B1), teaches adaptable decorative headwear.
Bryan (US 6637909 B1), teaches an adaptable electric accessory system for containers.
Fitch (US 5912653 A), teaches a garment with a programmable video display unit.
The applicant's amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN CAUDILL/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733